     Case 2:20-cv-04235-GW-E Document 41-1 Filed 08/19/20 Page 1 of 1 Page ID #:130



 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
       BRUNNER ACCOUNTING GROUP,                                   Civil Case No.: 2:20-cv-04235-GW-E
10
                 Plaintiff,
11                                                                 [PROPOSED] ORDER RE: DEADLINE
                 v.                                                FOR PLAINTIFF TO FILE FIRST
12                                                                 AMENDED COMPLAINT AND PARTIES
       SVB FINANCIAL GROUP, et al.,                                TO SUBMIT PROPOSED BRIEFING
13
                                                                   SCHEDULE
14               Defendants

15
             Having considered the parties’ Joint Stipulation Re: Deadline for Plaintiff to File First Amended
16
      Complaint and Parties to Submit Proposed Briefing Schedule, and good cause appearing therefore, IT IS
17
      HEREBY ORDERED, that Plaintiff shall file its First Amended Complaint on or before September 11,
18
      2020; that all Defendants’ responsive pleading deadlines shall be stayed pending the filing of Plaintiff’s
19
      First Amended Complaint; and that within one week following Plaintiff’s filing of a First Amended
20
      Complaint, the parties shall submit a proposed briefing schedule on Defendants’ anticipated motions to
21
      dismiss.
22

23           IT IS SO ORDERED.

24
       DATED: ____________________                            _____________________________
25                                                            Hon. George H. Wu
                                                              United States District Judge
26

27

28
         [PROPOSED] ORDER RE: DEADLINE FOR PLAINTIFF TO FILE FIRST AMENDED COMPLAINT AND PARTIES TO SUBMIT PROPOSED
                                                      BRIEFING SCHEDULE
